 A. S. Horner, Inc. and New Mexico District Councilof Carpenters, AFL-CIO. Case 28-CA-5255November 8, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENI.LOAND TRUESDAILUpon a charge filed on March 9, 1979, by NewMexico District Council of Carpenters, AFL-CIO,herein called the Union, and duly served on A. S.Horner, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 28, issued acomplaint and notice of hearing on April 6, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice to hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 16, 1979,following a Board election in Case 28-RC-3517, theUnion was duly certified as the exclusive in the unitfound appropriate;' and that, commencing on orabout January 19, 1979, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnApril 16, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On April 25, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 1, 1979, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a "Statementin Reply to the Notice To Show Cause and in opposi-tion to the General Counsel's Motion for SummaryJudgment." Respondent additionally filed a motionto remand and reopen the record and the GeneralCounsel filed an opposition to the motion to remand' Official notice is taken of the record in the representation proceeding.Case 28 RC 3517, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeLTV Elecrosystems, Inc.. 166 NI.RB 938 (1967). enfd 388 F.2d 683 (4th Cir.1968); Golden 4ge Beverage Co. 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969): Iniertype Co. v. Penello. 269 F.Supp. 573 (D.C Va. 1967).Follerl Corp., 164 NLRB 378 1967), enfd. 397 F.2d 91 (7th Cir. 1968). Sec.9(d) of the NLRA, as amendedA. S. HORNER. INCand to the statement in reply to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its statement in reply to the Notice To ShowCause, Respondent contended that the certification ofthe Union in the underlying representation proceed-ing is invalid for the following reasons. First, Respon-dent argued that the Regional Director's failure todirect a hearing on its objections to the election wasin error because the objections raised substantial fac-tual issues warranting a hearing. As a corollary to thiscontention, Respondent also argued that the state-ments of witnesses taken by the Regional Office dur-ing the representation case investigation should nowbe made part of the current record as the representa-tion case is now closed and the inclusion of suchstatements here would insure that the Board has be-fore it a complete record upon which to determine theinstant matter. Respondent further asserted that theRegional Director prejudiced Respondent's right ofappeal in the representation proceeding by writing aDecision and Certification of Representation in lieuof a Report on Objections as the former limits consid-eration by the Board to the request for review proce-dure, an abbrieviated form of review. Finally, Re-spondent contends that its initial failure to requestreview of the Regional Director's unit finding andvoter eligibility formula set forth in his Decision andDirection of Election did not constitute a waiver of itsright to later contest these findings as objections tothe election.In its motion to remand, Respondent argues thatthe record before the Board in this proceeding is pres-ently incomplete as it does not contain the statementsand affidavits of employees interviewed by the Re-gional Director in the investigation of the objections.Respondent seeks inclusion of these documents in therecord.In opposition to Respondent's various motions, theGeneral Counsel argues that the import of Respon-dent's motion to remand is contrary to the Board'sRules and Regulations and its statement in opposi-tion to the summary judgment motion is generally anattempt to relitigate issues already decided adverselyto Respondent. We find merit in the General Coun-sel's position and we shall enter summary judgmentagainst Respondent for reasons described below.Our review of the record herein, including the rec-246 NLRB No. 49393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDord in Case 28-RC-3517, reveals that on August 23,1978, the Regional Director for Region 28 issued aDecision and Direction of Election in Case 28-RC-3517 in which he found appropriate a unit of all con-struction employees, including timekeepers, em-ployed by Respondent in the State of New Mexicowith various exclusions. In his decision, the RegionalDirector found, inter alia, that in view of the immi-nent completion of Respondent's construction ac-tivity near Costilla, New Mexico, no useful purposewould be served by directing an election in a unitlimited to the employees involved therein, the unitinitially sought by the Union. However, as the Unionhad indicated a willingness to proceed to an electionin a statewide unit, a unit found appropriate by theRegional Director, an election in that unit was di-rected by the Regional Director provided that theUnion submitted an adequate showing of interest inthe broader unit. Respondent did not seek review ofthe Regional Director's decision. Thereafter, on Sep-tember 22, 1978, pursuant to the Decision and Direc-tion of Election, a secret-ballot election was con-ducted. The tally of ballots revealed that a majorityof the valid ballots had been cast for the Union andthat the one challenged ballot was not determinative.On September 19, 1978, Respondent timely filed ob-jections to conduct affecting the results of the elec-tion. On November 14, 1978, the Regional Directorissued a Supplemental Decision on Objections toConduct Affecting the Results of the Election andCertification of Representative wherein he overruledthe Employer's objections in their entirety and issueda Certification of Representative to the Union. Re-spondent's four objections alleged that (1) the Unionhad mischaracterized and misrepresented Board pro-cedures; (2) the Union had improperly extended awaiver of initiation fees to eligible voters; (3) the unitin which the election was conducted was inappropri-ate; and (4) the Regional Director had used an inap-propriate voter eligibility formula in his Decision andDirection of Election, resulting in the disenfranchise-ment of potential voters. The Regional Director over-ruled Objection 1, finding that the Union's statementdid not constitute a misrepresentation under theBoard's Decision in Shopping Kart Food Market, Inc.2The Regional Director also found Objection 2 with-out merit, noting that his investigation had failed toproduce any evidence which indicated that theUnion's offer to waive initiation fees was tied to thesigning of an authorization card or becoming a mem-ber of the Union prior to the election. With respect toObjections 3 and 4, regarding the unit issue and votereligibility formula, the Regional Director found theseobjections raised issues which were discussed in his2228 NLRB 1113 (1977).Decision and Direction of Election and as to whichRespondent had not sought review. Thereafter, heconcluded that Respondent was precluded from rais-ing these issues at this stage of the proceeding.On December 5, 1978, Respondent filed a requestfor review of the Regional Director's SupplementalDecision, alleging that the Regional Director had er-roneously overruled Respondent's four objections. OnJanuary 16, 1979, the Board, by telegraphic order,denied Respondent's request for review, but grantedRespondent's motion, filed December 29, 1978, tostay the effective date of the certification and orderedthat the certification would be effective as of January16, 1979.3We have reviewed the contentions raised by Re-spondent in this proceeding and find that they raiseno issues warranting a stay of a grant of summaryjudgment. Respondent avers that a hearing is neces-sary to resolve key factual issues raised in Objection Iinvolving allegedly misleading statements concerningthe identity of the union or unions that would be par-ticipating in negotiations on behalf of the employees.Respondent unsuccessfully raised this argument in itsrequest for review and we again find it without meritinasmuch as the Regional Director, in making thisrecommendation, assumed the facts as alleged by Re-spondent and nevertheless found the conduct unob-jectionable. Respondent raises the same argument aspreviously raised and rejected in the representationproceeding with respect to Objection 2 involving anallegedly improper offer to employees to waive initi-ation fees. With respect to Respondent's request thatstatements of witnesses obtained by the Region dur-ing the representation case be incorporated into theinstant unfair labor practice proceeding, we note thatin a recent decision4the Board was confronted with asimilar request and denied it. The Board stated there"such material is not part of record in either an unfairlabor practice case or its underlying representationcase 'within the meaning of Sections 102.68 and102.45(b) of the Rules and Regulations of the Board,nor are such documents [materials relating to the rep-resentation case] encompassed within the require-ments of Section 9(d) of the Act.' "5 We reach thesame conclusion here.6With respect to Repondent's contention that theRegional Director limited Respondent's right of ap-peal by the manner in which he disposed of Respon-In its telegraphic decision denying Respondent's request for review, theBoard noted that Objection I did not constitute a misrepresentation under itsrecent decision in General Knit cf California, Inc., 239 NLRB 619 (1978).Member Penello indicated he would deny review under Shopping Kart, supra.' Harvey Engineering & Manufacturing Corprarion, 240 NLRB 699 (1979).Id at fn. I and cases cited therein.'As noted, Respondent has also filed motion to remand and reopen therecord to admit these statements into the record. For the reason discussedimmediately above, Respondent's motion is hereby denied.394 A. S. HORNER, INC.dent's objections, i.e., by a Supplemental Decisionand Certification of Representative, we find that inrendering his decision the Regional Director pro-ceeded in a manner authorized by Section 102.69(c)of the Board's Rules and Regulations, Series 8, asamended. We therefore find the Regional Director'saction appropriate and not subject to collateral attackby Respondent. Furthermore, we note that Respon-dent was entitled to appeal the decision through therequest for review procedure and, in fact, Respondentexercised that right.Finally, we find that Respondent's failure to con-test the Regional Director's unit determination andvoter eligibility formula through the request for re-view procedure constituted a waiver of its right toappeal that finding in a subsequent proceeding. Thepreelection review process was the appropriate forumfor raising such matters, and by neglecting to utilize itRespondent is precluded from asserting those issuesnow before us.'It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.8All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a New Mexico corporation, engagedin the construction industry, and maintains its princi-pal place of business in Littleton, Colorado. Respon-dent has been engaged in construction business atvarious locations in New Mexico including Costilla,Folsom, Tucumcari, and Mosquero. During the 12months preceding the complaint's issuance, a periodwhich is representative of its operations at all times7 See, e.g., Walnut Mountain Care Center, 236 NI.RB 284 (1978).'See Pttsburgh Plate Glass Co v NL..RB , 313 U.S. 146, 162 (1941):Rules and Regulations of the Board. Secs. 102 67 (f) and 102.69(c)material herein, Respondent, in the course and con-duct of its business, purchased goods and materials inexcess of $50,000 which were delivered to its place ofbusiness in New Mexico directly from locations out-side the State of New Mexico.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times herein, an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II. HE LABOR OR(;ANIZAI()N INVOLVEI)New Mexico District Council of Carpenters, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.111. TIHE UNFAIR ABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All construction employees including timekeep-ers, employed by Respondent in the State ofNew Mexico: excluding heavy equipment opera-tors represented by another labor organization,job superintendents, general foreman, watch-men, and guards and supervisors as defined inthe Act.2. The certificationOn September 22, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 28 designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on January 16, 1979, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent s RefusalCommencing on or about January 19, 1979, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout January 19, 1979, and continuing at all timesthereafter to date. Respondent has refused, and con-395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJanuary 19, 1979, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionII1, above, occuring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. A. S. Horner, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. New Mexico District Council of Carpenters,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All construction employees, including timekeep-ers, employed by Respondent in the State of NewMexico; excluding heavy equipment operators repre-sented by another labor organization, job superinten-dents, general foreman, watchmen and guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since January 16, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about January 19, 1979, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, A. S.Horner, Inc., Littleton, Colorado, its officers, agents,successors, and assigns shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with New Mexico DistrictCouncil of Carpenters, AFL-CIO, as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All construction employees, including timekeep-ers, employed by Respondent in the State ofNew Mexico; excluding heavy equipment opera-tors represented by another labor organization,job superintendents, general foreman, watch-men, and guards and supervisors within themeaning of the Act.(b) In any like or related manner interfering with,396 A. S. HORNER, INC.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at construction sites in New Mexico whereRespondent is engaged in construction, includingCostilla, Folsom, Tucumcari, and Mosquero, copiesof the attached notice marked "Appendix."9Copiesof said notice, on forms provided by the RegionalDirector for Region 28, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.9 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF TllNATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWtE Wlll; NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with NewMexico District Council of Carpenters, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILl. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All construction employees, including time-keepers, employed by the Employer in theState of New Mexico; excluding heavy equip-ment operators represented by another labororganization, job superintendents, generalforeman, watchmen, and guards and supervi-sors within the meaning of the Act.A. S. HORNER, IN(C.397